—Judgment, Supreme Court, New York County (Joan Madden, J.), entered June 12, 2001, which denied petitioner property owner’s application pursuant to CPLR article 78 challenging a water bill issued by respondent Department of Environmental Protection, and dismissed the petition, unanimously affirmed, without costs.
*7Petitioner’s claim that respondent did not bill it annually for the outstanding water charges in dispute, and that such failure to bill relieved petitioner of its obligation to pay the charges, was improperly raised for the first time in the article 78 proceeding (see Matter of Rozmae Realty v State Div. of Hous. & Community Renewal, 160 AD2d 343, lv denied 76 NY2d 712), and we decline to review it. In any event, the claim lacks merit absent evidence that the charges were not posted to the records of either respondent, the Water Board or the Department of Finance (see Perry Thompson Third Co. v City of New York, 279 AD2d 108, 113-114). We have considered petitioner’s other claims and find them unavailing. Concur— Williams, P.J., Nardelli, Ellerin, Rubin and Marlow, JJ.